DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 2-7, 9-10, 12, 14, 16-19 and 22-28 are pending and have been examined in this application.
Claims 2-3, 7, 9-10, 12, 14, 16, and 18-19 are currently amended.
Claims 22-28 are new.
Claim 4 is previously presented.
Claims 5-6 and 17 are original.
Claims 1, 8, 11, 13, 15, and 20-21 is canceled.

Response to Amendments
Applicant’s amendments filed 7 September 2021, Applicant’s amendments have necessitated new grounds of rejection under 35 U.S.C. 103 for new claims 23 and 25-28, below.

Response to Arguments
Applicant's arguments filed 7 September 2021 have been fully considered but they are not persuasive.
With respect to claim 22, Applicant argues, “The combination of Jayathirtha and Khatwa cannot teach the claimed method, because neither Jayathirtha nor Khatwa discloses a flight management system collecting real-time weather data directly from the ad-hoc network as claimed… The aircraft also includes a communications system 106 that can "obtain measured wind parameters for downpath reference points (e.g., via communications system 106), and interpolate the measured wind parameters to obtain predicted wind parameters for the downpath reference points" (Id., para. [0044]). Jayathirtha does not teach a flight management system collecting real-time weather data directly from an ad-hoc network of aircraft as claimed.”
This argument is not persuasive because it does not address the current rejection of record. In p. 18 of the Non-Final Office action mailed 8 June 2021 (hereinafter “the Office action”), the Examiner indicated Jayathirtha teaches “automatically collecting, by a flight management system of the aircraft, real-time weather data”, among other limitaitons. The rejection does not rely upon Jayathirtha to teach collecting real-time weather data directly from the ad-hoc network. Although these grounds of rejection are applied to canceled claim 1, the same grounds of rejection apply to the aforementioned limitations in new claim 22.
Applicant also argues, “Khatwa discloses an aircraft system that determines a reliability index for weather products in locations of space around an aircraft (Khatwa, paras. [0029]). The system includes processor 12 that can collect weather information from a vessel passing through the same area an aircraft is planning to pass through (Id., para. [0035]). The processor 12 communicates with a flight management system of the aircraft (Id., para. [0053]). Khatwa does not teach a flight management system collecting real-time weather data directly from an ad-hoc network of aircraft as claimed.”
Applicant’s argument that Khatwa does not teach or suggest the claimed real-time weather data received directly from an ad-hoc network of aircraft fails to address the excerpt of Khatwa cited in the Office action, “Processor 12 may also detect weather products proximate to the aircraft based on weather information received from other sources, such as… other vessels traveling through… the environment currently proximate to the aircraft.” (p. [0062]). The broadest reasonable interpretation of “an ad-hoc network of aircraft operating in a nearby region directly from proximate aircraft (which excludes aircraft that are not in a nearby region), Khatwa teaches “collecting… real-time weather data directly from an ad-hoc network of aircraft operating in a nearby region of a current flight path of the aircraft” as claimed.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
With respect to claim 24, Applicant’s arguments are moot because claim 24 is allowed, below.
With respect to claims 23 and 25-28, Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient cost module configured for in claim 14, receiving module configured to, in claim 24, trajectory module configured to, in claims 24 and 16, and advisory module configured to in claims 24 and 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
According to the specification, each respective module appears to correspond to “routines, programs, objects, components, data structures, algorithms, etc. that have the technical effect of performing particular tasks or implement particular abstract data types… examples of program code for executing [a] method” (see p. [0020]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2-7, 9-10 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jayathirtha et al. (Pub. No.: US 2011/0208374 A1, hereinafter “Jayathirtha”) in view of Khatwa et al. (Pub. No.: US 2018/0074189 A1, hereinafter “Khatwa”).

With respect to claim 22, Jayathirtha teaches a method of updating flight calculations, comprising: automatically collecting, by a flight management system (FMS) of an aircraft, real-time weather data (the flight management system 108 and/or processing architecture 112 may obtain measured wind parameters for downpath reference points (e.g., via communications system 106), see at least: p. [0044]; The downpath predicted values for selected strategic operating parameters for the upcoming portion of the flight plan are computed based at least in part on current and/or real-time status information for the aircraft, and then displayed on the vertical profile. see at least: p. [0019]); forming, in the FMS, a trajectory for completion of the flight of the aircraft based on at least performance data for the aircraft and the real-time weather data (see at least: p. [0033], [0040]-[0042], [0046]-[0049], [0051]-[0052], [0054], and [0056]); and displaying, within the aircraft, at least one of an updated weather display, the predicted trajectory, an advisory alert, a change to a flight time display, or a change to a fuel consumption display, wherein the displaying is based on the predicting the trajectory in the flight management system (see at least: p. [0019]-[0022] and Fig. 3-7)
Jayathirtha fails to teach that the real-time weather data collected by the FMS is collected directly from an ad-hoc network of aircraft operating in a nearby region of a current flight path of the aircraft. However, this feature is taught by Khatwa (Processor 12 may also detect weather products proximate to the aircraft based on weather information received from other sources, such as… other vessels traveling through… the environment currently proximate to the aircraft. See at least: p. [0062]).
Before the effective filing date of the claimed invention, it would have been obvious to modify the invention of Jayathirtha with the aforementioned feature of Khatwa to further enhance the communications between aircrafts and wind parameter collection taught by Jayathirtha and increase the accuracy of the surrounding weather information (the communications system 106 is suitably configured to support communications between the aircraft 118 and another aircraft, see at least: p. [0024]).

With respect to claims 2 and 3, the combination of Jayathirtha in view of Khatwa teaches the method of claim 22. Additionally, Jayathirtha teaches automatically sensing real-time flight data from at least one sensor located on the aircraft when the aircraft is flying, wherein the real-time flight data is sensed during at least one phase of the current flight path (see at least: p. [0023]-[0024], [0033] and Fig. 1). 

With respect to claim 4, the combination of Jayathirtha in view of Khatwa teaches the method of claim 2. Additionally, Jayathirtha teaches processing the real-time weather data after collecting the real-time weather data (the flight management system 108 and/or processing architecture 112 may obtain measured wind parameters for downpath reference points (e.g., via communications system 106), and interpolate the measured wind parameters to obtain predicted wind parameters for the downpath reference points, see at least: p. [0044]). 

With respect to claim 5, the combination of Jayathirtha in view of Khatwa teaches the method of claim 4. Additionally, Jayathirtha teaches wherein the processing comprises weighting a suitability of the real-time weather data based on at least one of time, distance, or regional effect (The flight management system 108 and/or processing architecture 112 then calculates predicted values for the recommended cruise flight level using a cost function that accounts for the predicted downpath wind parameters. See at least: p. [0044]). 

With respect to claim 6, the combination of Jayathirtha in view of Khatwa teaches the method of claim 5. Additionally, Jayathirtha teaches wherein the processing the real-time weather data includes aggregating the real-time weather data and the real-time flight data (see at least: p. [0038] and [0044]-[0045]).

With respect to claim 7, the combination of Jayathirtha in view of Khatwa teaches the method of claim 22. Additionally, Khatwa teaches wherein the nearby region is within 100 nautical miles of the current flight path (the environment currently proximate to the aircraft, see at least: p. [0062]. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05). 

With respect to claim 9, the combination of Jayathirtha in view of Khatwa teaches the method of claim 22. Additionally, Jayathirtha teaches repeating the automatically collecting real-(see at least: p. [0019], [0030], [0033], [0038], [0040], and Fig. 1-3). 

With respect to claim 10, the combination of Jayathirtha in view of Khatwa teaches the method of claim 22. Additionally, Jayathirtha teaches wherein the performance data comprises at least one of air speed, altitude, throttle setting, cruise speed, cost index, gross weight, zero fuel weight, fuel on board weight, fuel consumption rate, drag, operating envelope, or fuel/air mixture ratios (see at least: p. [0024] and [0038]).

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jayathirtha in view of Khatwa, as applied to claim 22, above, and further in view of Shafaat et al. (Pub. No.: US 2009/0134981 A1, hereinafter “Shafaat”).

With respect to claim 23, the combination of Jayathirtha in view of Khatwa teaches the method of claim 22, but fails to teach the following features.
However, these feature are taught by Shafaat: automatically determining, by the FMS, a turbulence event with in the real-time weather data by sampling accelerator outputs from the ad-hoc network of aircraft corresponding to the real-time weather data, wherein the predicted trajectory is based at least on the turbulence event (the turbulence data source 132A provides turbulence data as part of weather data and information that an aircraft may transmit when requested. In various implementations, sources may include accelerometers in the inertial reference systems, wherein the accelerometers are configured to detect variations in vertical acceleration, see at least: p. [0025])
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the combination of Jayathirtha in view of Khatwa with the aforementioned features of Shafaat in order to further refine the trajectory planning function of the FMS.

Claim(s) 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shafaat in view of Jayathirtha.

With respect to claim 25,  Shafaat teaches a method of updating flight calculations, comprising:
forming an ad-hoc network of aircraft having at least a first aircraft and a second aircraft (direct communication between aircraft, such as between commercial airplanes and/or military airplanes, which may involve transmitting and receiving tactical and strategic information of other in-flight proximate aircraft for improved flight planning, see at least: p. [0014]) when the first aircraft and second aircraft are within a communications range of one another (broadcasts may be made over a line-of-sight link limiting reception range to perhaps 200 to 300 miles, see at least: p. [0019]), with the first aircraft  (Aircraft 1) having a first flight management system (FMS) (110A) and the second aircraft (Aircraft 2) having a second FMS (110B) (see at least: Fig. 1B), wherein the first FMS is of a same type as the second FMS, and with each of the first FMS and the second FMS having a receiving module and a trajectory module (As shown in FIG. 1B, the first and second aircraft 110A, 110B are equipped with each of the components discussed in reference to FIG. 1A. Therefore, each of the aircraft 110A and 110B is configured to function as an information provider and requestor. As such, the aircraft 110A, 110B may directly communicate with each other and transmit/receive A2A request/response messages for in-flight information via the communication link 180. See at least: p. [0051] and Fig. 1B);
automatically collecting, by the receiving module of the first FMS, real-time weather data directly from the second aircraft;
automatically collecting, by the receiving module of the second FMS, real-time weather data directly from the first aircraft (When in direct communication with the first aircraft 110A, as a proximate entity, the second aircraft 110B may generate and transmit a request message to obtain additional information from the first aircraft 110A relevant to the recent experiences of the first aircraft 110A. This additional information may include information related to experiences encountered during recent flight history, such as, for example, turbulence, weather (including weather radar images), wind speed, temperature, icing conditions, traffic, braking action and aircraft systems status. See at least: p. [0050]; each of the first and second aircraft can operate as the requester and provider, see at least: p. [0051]);
forming, by the trajectory module of the first FMS, a first predicted trajectory for completion of the flight of the first aircraft based on at least the real-time weather data collected from the second aircraft;
forming, by the trajectory module of the second FMS, a second predicted trajectory for completion of the flight of the second aircraft based on at least the real-time weather data collected from the first aircraft (The systems and methods presented herein provide a flight crew an increased ability to acquire information for improved situation awareness (e.g., traffic, weather, etc.), which may improve flight planning including tactical flight planning, which may improve fuel efficiency, schedule efficiency and passenger ride comfort. The systems and methods also provide data that may be used by flight path prediction functions to increase the accuracy and resolution of the predictions being generated. See at least: p. [0057]; generate an alternate flight plan based on the information received from the second aircraft, see at least: p. [0006]-[0007] and claim 19); and
displaying, within at least one of the first or second aircraft, at least one of an updated weather display, the predicted first trajectory, the predicted second trajectory, an advisory alert, a change to a flight time display, or a change to a fuel consumption display (In a receiving aircraft, the data may be displayed on a traffic display that may be integrated with, for example, a tactical weather display. See at least: p. [0043]; The display components may include a tactical weather display component 164B… radar data and information along with other weather-related data and information (e.g., experienced turbulence) may be transmitted to the requesting aircraft to allow a more capable weather picture to be produced on the tactical weather display to thereby allow the flight crew to make better-informed decisions about weather-avoidance measures. See at least: p. [0046]).
Shafaat fails to explicitly disclose wherein the displaying is based on at least one of the forming the first predicted trajectory or the forming the second predicted trajectory. However, this feature is taught by Jayathirtha (The processing architecture 112 is also coupled to the flight management system 108, which in turn, is coupled to the navigation system 104 and the communications system 106 for providing real-time data and/or information regarding operation of the aircraft 118 to the processing architecture 112 to support operation of the display system 100. See at least: p. [0021]-[0022]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Shafaat so that the displaying is based 

With respect to claim 26, the combination of Shafaat in view of Jayathirtha teaches the method of claim 25. Additionally, Shafaat teaches automatically determining, by the first FMS, a turbulence event within the real-time weather data received from the second aircraft by sampling accelerator outputs of the second aircraft corresponding to the real-time weather data (the turbulence data source 132A provides turbulence data as part of weather data and information that an aircraft may transmit when requested. In various implementations, sources may include accelerometers in the inertial reference systems, wherein the accelerometers are configured to detect variations in vertical acceleration, see at least: p. [0025]).

Claim(s) 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shafaat in view of Jayathirtha, as applied to claim 25, above, and further in view of Esposito (Pub. No.: US 2018/0047294 A1).

With respect to claim 27, the combination of Shafaat in view of Jayathirtha teaches the method of claim 25, but fails to teach the following features.
However, these features are taught by Esposito: weighting, by the first FMS, a suitability of the real-time weather data collected from the second aircraft based on at least one of time, distance, or regional effect (Data aggregation module 216 may determine if discrepancies occur or can be measured in any one or more aspects of air traffic data or weather data, such as radar reflectivity, for the same or otherwise overlapping volume of space and period of time, that is greater than a nominal or expected differential or error interval. The nominal or expected differential or error interval may be different under different conditions or circumstances (e.g., at various distances, or for more distant weather features obscured by nearby weather features), and data aggregation module 216 may adjust its standard for evaluating differentials between the data sets based on differences in underlying conditions affecting the expected measurement error interval, based on standard techniques of signal analysis (e.g., for radar signals) and error analysis. See at least: p. [0075]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the combination of Shafaat in view of Jayathirtha with the aforementioned features of Esposito in order to increase the accuracy of the flight trajectory adjustments made by the FMS based on weather information.

With respect to claim 28, the combination of the previously cited prior art teaches the method of claim 27. Additionally, Esposito teaches aggregating, by the first FMS, real-time flight data from the first aircraft and the real-time weather data collected from the second aircraft (Data aggregation module 216 may determine if discrepancies occur or can be measured in any one or more aspects of air traffic data or weather data, such as radar reflectivity, for the same or otherwise overlapping volume of space and period of time, that is greater than a nominal or expected differential or error interval. The nominal or expected differential or error interval may be different under different conditions or circumstances (e.g., at various distances, or for more distant weather features obscured by nearby weather features), and data aggregation module 216 may adjust its standard for evaluating differentials between the data sets based on differences in underlying conditions affecting the expected measurement error interval, based on standard techniques of signal analysis (e.g., for radar signals) and error analysis. See at least: p. [0075]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the combination of the previously cited prior art with the aforementioned additional features of Esposito in order to increase the accuracy of the flight trajectory adjustments made by the FMS based on weather information.

Allowable Subject Matter
Claims 12, 14, 16-19, and 24 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang et al. (Pub. No.: US 2017/0092139 A1) teaches forming an aircraft weather group based on flight path attributes derived from the aircraft position information. Flight path parameters may include flying direction, inter-aircraft distance, altitude and position as well as radar detection direction. Aircraft are selected based on having flight path parameters similar to each other. That is, the flight path parameters indicate that each of the selected aircraft are similarly situated such that their onboard weather sensors should be observing and/or experiencing similar weather conditions associated with a specific weather area that is an area-of-interest within the airspace.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly D Williams whose telephone number is (571)272-7387.  The examiner can normally be reached on M-F 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/KELLY D WILLIAMS/Primary Examiner, Art Unit 3662